2008 OK 58
STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant
v.
GLEN JOSEPH BLAKE, Respondent.
No. SCBD-5384
Supreme Court of Oklahoma
June 17, 2008

ORDER
¶1 Upon consideration of (1) respondent's affidavit, prepared in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, Ch. 1, App. 1-A, by which a request is made that he be allowed to relinquish his license to practice law (cum membership in the Oklahoma Bar Association [Bar]) and (2) complainant's application for order approving resignation,
¶2 THE COURT FINDS AND HOLDS:
1. During the pendency of disciplinary proceedings against him Glen Joseph Blake (Respondent) offered, on 15 February 2008, to surrender his license to practice law and to resign from Bar membership.
2. Respondent's act of surrender and resignation was freely and voluntarily made without coercion or duress. Respondent is fully aware of the legal consequences that will flow from his resignation.
3. Respondent is aware of pending investigations by the Bar's general counsel into grievances made against him. If proven, these grievances would constitute violations of Rules 1.3 of the Rules Governing Disciplinary Proceedings, Rule 8.4(b) of the Oklahoma Rules of Professional Conduct, 5 Ohio St. 2001 Ch. 1, App. 3-A, as well as his oath as a licensed Oklahoma lawyer.
4. The grievances which are designated in the General Counsel's Office by the indicated prefix and number, contain these client allegations:
DC 07-223 alleges that he was arrested on 29 June 2007 on the charge of Count #1-Trafficking in Illegal Drugs in violation of 63 Ohio St. 2-415 in Tulsa County case no. CF-2007-3501.Although requested by the Office of General Counsel, he has not provided a response to this allegation.
5. Additional grievances which are designated in the Supreme Court by the indicated number, contain these client reprimands:
In SCBD # 5204 his name was stricken from the Roll of Attorneys on 17 September 2007 for non-payment of 2006 dues.
In SCBD # 5205 his name was stricken from the Roll of Attorneys on 17 September 2007 for non-compliance with Mandatory Continuing Legal Education for the year 2005.
6. Respondent waives any and all of his rights to contest the allegations outlined in his affidavit.
7. Respondent recognizes, understands and agrees that he may not apply for reinstatement of his legal license (and of his membership in the Bar) before the expiration of five (5) years from the effective date of this order.
8. Respondent agrees to comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, Ch. 1, App. 1-A, and acknowledges that his license to practice law may be reinstated only upon compliance with the conditions and procedures prescribed by Rule 11, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, Ch. 1, App. 1-A.
9. Respondent acknowledges that his actions may result in claims against the Client Security Fund and agrees to reimburse the Fund for any disbursements made or to be made because of his actions.
10. Costs of this proceeding have been expressly waived by the complainant.
11. Respondent's resignation during the pendency of disciplinary proceedings is in compliance with Rule 8.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, Ch. 1, App. 1-A.
12. Respondent's name and address appear on the official Bar roster as: Glen Joseph Blake, P.O. Box 50001, Tulsa, OK 74150. Respondent also provided an additional address as 7104 E. 80th Street, Tulsa, OK 74133.
¶3 THE COURT THEREFORE ORDERS THAT the resignation of Glen Joseph Blake, tendered during the pendency of disciplinary proceedings, stands approved; the respondent's name is stricken from the Roll of Attorneys and he may not apply for reinstatement of his license to practice law (and of his membership in the Bar) before the lapse of five (5) years from the date of this order; repayment to the Client Security Fund for any money disbursed (or to be disbursed) because of respondent's conduct shall be a condition of respondent's reinstatement; respondent shall comply with Rule 9.1, Rules Governing Disciplinary Proceedings, 5 Ohio St. 2001, Ch. 1, App. 1-A; and the complainant's waiver of costs in this cause stands approved.
¶4 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 16th DAY OF JUNE, 2008.
¶5 WINCHESTER, C.J., EDMONDSON, V.C.J. and HARGRAVE, OPALA, KAUGER, WATT, TAYLOR and COLBERT, JJ., concur.